EXHIBIT D A Single insured fidelity bond in the following amount would have been acquired and maintained by each of the following investment companies had they not been named as an insured under a joint insured policy: Investment Company Assets as of 7/31/2013 Minimum Required Coverage Pear Tree Funds Small Cap Fund $ 117,761,012 $ 525,000 Quality Fund $ 525,000 Emerging Markets Fund $ 138,310,855 $ 525,000 Risk Parity Fund $ 250,000 Foreign Value Fund $ 1,004,481,131 Foreign Value Small Cap Fund $ 115,761,652 $ 525,000
